Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 17, 2003, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with burglary in the third degree. He pleaded guilty to this crime and was sentenced in accordance with the plea as a second felony offender to a prison term of 3x/2 to 7 years. Defendant’s sole contention on appeal is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has a lengthy criminal record which includes many theft crimes, and the sentence imposed was agreed to by him as part of his knowing, voluntary and intelligent plea. Accordingly, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see CPL 470.15 [3] [c]). Therefore, we decline to disturb it (see e.g. People v Durgey, 186 AD2d 899, 903 [1992], lv denied 81 NY2d 788 [1993]; People v Edge, 127 AD2d 889, 891 [1987], lv denied 70 NY2d 711 [1987]).
*942Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.